DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first action on the merits, responsive to application 16/381,240 filed on 11 April, 2021.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references listed on the information disclosure statement (IDS) are considered by the examiner.
Claims 1 – 20 are presented for examination.
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
Claim 16, line 2 recites “a first control IC” (emphasis added), and should instead recite “a first control [[IC]] Integrated Circuit (IC)” for clarity.  
Claim 18 recites “[t]he semiconductor device of claim 17, wherein the second current control IC is configured to switch to the second mode after completion of the debounce operation.” (emphasis added). Claim 17, which claim 18 depends from, recites “in response to the second current control IC detecting a balancing current associated with the second current control IC while the second current control IC is set to switch to the first mode” (emphasis). No support can be found that in response to detecting a balancing current and the low power mode is set to the first mode, execute the debounce operation then switch to the second mode.
The specification recites the following:
[0064] Alternatively, when the detailed operation mode of the low power mode is determined to the second mode, the debounce module 1027 does not execute the debounce operation.
set to the second mode, since the electrical connection between the system 30 and the battery 210 is in a cut-off state, the semiconductor devices 110, 120 do not execute the current control.  Therefore, the semiconductor device 110, 120 enters the low power mode without any special operation.
Additionally, FIG. 3 and FIG. 9B teach that current control and debounce are executed when the selected low power mode is the first mode and once it is selected, the semiconductor device(s) does/do not switch to the second mode after completion of the current control and debounce, rather to the first mode. Based on the disclosure, the examiner understands the mode intended in claim 18 line 2 is “the first mode” and henceforth assumes claim 18 to read “The semiconductor device of claim 17, wherein the second current control IC is configured to switch to the first mode after completion of the debounce operation.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by More et al. (hereinafter More) US PG Pub. US 2011/0022859.
Regarding claim 12:
More discloses a semiconductor device [Fig. 1 power management integrated circuit PMIC (102)] comprising: processing circuitry [control circuitry (111)] configured to, determine whether a system operated by a battery satisfies conditions associated with switching operating modes of the semiconductor device [0160-0165: the control circuitry determines to switch operating states of the PMIC based on power state transition commands (i.e. conditions) being satisfied/communicated/identified], the operating modes including a plurality of low power modes [0161: operating states of the PMIC include SLEEP and OFF low power states], identify an address associated with the semiconductor device [0157: identify a command to a PMIC power block] to switch power state, determine a selected low power operating mode from among the plurality of low power modes in accordance with the address [0161-0169: when a power transition command to a power block is received/satisfied, the appropriate PMIC power block(s) is/are selected], execute a delay operation [Fig. 4b execute a delay period before power state transition], and switch to the selected low power operating mode after the processing circuitry executes the delay operation [(404) power state transition starts following the delay period].
Regarding claim 13:
More discloses the semiconductor device of claim 12, wherein, the plurality of low power modes includes a first mode and a second mode [0010: the plurality of low power modes include SLEEP and OFF states], and the processing circuitry is configured to, set the selected low power operating mode to the first mode, in response to the address being a first address [0152: “The control circuitry may therefore be arranged to receive, via command and control signal lines 112, information regarding the power requirements of the power domains 103a-d from one or more of the various device sub-systems 117 a-d and to control the outputs of power blocks 109a-d accordingly”, wherein an appropriate power state is selected, par. 80, and based on first address (first command indicating SLEEP state), the PMIC power block(s) transition into SLEEP state, pars. 168-169], the first mode being a mode in which the processing circuitry maintains electrical connection between the system and the battery [0010: in SLEEP state power is supplied at a reduced rate or parts of the system remain operational, i.e. power source (battery) remains connected], and set the selected low power operating mode to a second mode, in response to the address being a second address [a second address (a command to OFF state) transitions the PMIC power block(s) into OFF state, pars. 168-169], the second mode being a mode in which the processing circuitry cuts off the electrical connection between the system and the battery [0010: in an OFF the device functionality is unpowered (power is removed, i.e. battery connection is cut off)].
Regarding claim 14:
More discloses the semiconductor device of claim 13, wherein the processing circuitry is configured to execute the delay operation for a set time in response to the selected low power operating mode being the second mode [Fig. 4b delay period for a set time (404) between receiving a power transition command (shut down command, i.e. OFF state in this case) and the execution of the power transition sequence (404), see par. 176].
Regarding claim 15:
More discloses the semiconductor device of claim 14, wherein, the processing circuitry is configured to switch the system from the selected low power operating mode to another one of [Fig. 4b power transition sequence is executed (404) at the end of the delay period (406)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over More in view of Miyazaki et al. (hereinafter Miyazaki) US PG Pub. 2003/0044689.
Regarding claim 1:More discloses a semiconductor device [Fig. 1 PMIC (102)] comprising: processing circuitry [(111)] configured to, determine whether a system [(101)] operated by a battery [(104)] satisfies [0160-0165: a determination to switch operating states of the PMIC based on power state transition commands (i.e. conditions) being satisfied/communicated/identified], the operating modes including a plurality of low power modes [0161: operating states of the PMIC include SLEEP and OFF low power states], identify an address associated with the semiconductor device [0157: identify a command to a PMIC power block], determine a selected low power operating mode from among the plurality of low power modes in accordance with the address [0161-0169: when a power transition command to a power block is received/satisfied, the appropriate PMIC power block(s) is/are selected], execute a debounce operation [Fig. 4b 406 a delay operation is executed], stabilize an output of the battery [0195: altering the voltage output of a selected power block to balance the output of the two or more PMIC power blocks], and switch to the selected low power operating mode after the processing circuitry executes the debounce operation [Fig. 4b power transition is executed (404) following the delay period execution (406)].
More does not explicitly disclose the stabilizing of the power source output is done before power state transition. That is, the PMIC to execute a debounce operation to stabilize an output of the battery, and switch to the selected low power operating mode after the processing circuitry executes the debounce operation (emphasis). That is the stabilizing of the power source output is done between the delay operation and low power state transition.
Miyazaki discloses an operation to execute a debounce operation to stabilize an output of the battery [Fig. 5 S14], and switch to the selected low power operating mode after the processing circuitry executes the debounce operation [switch to low power mode following battery cell adjustment (S18)].

Regarding claim 2:
More and Miyazaki disclose the semiconductor device of claim 1. More further discloses wherein the plurality of low power modes includes a first mode and a second mode [0010: the plurality of low power modes include SLEEP and OFF states], and the processing circuitry is configured to, set the selected low power operating mode to the first mode, in response to the address being a first address [0152: “The control circuitry may therefore be arranged to receive, via command and control signal lines 112, information regarding the power requirements of the power domains 103a-d from one or more of the various device sub-systems 117 a-d and to control the outputs of power blocks 109a-d accordingly”, wherein an appropriate power state is selected, par. 80, and based on first address (first command indicating SLEEP state), the PMIC power block(s) transition into SLEEP state, pars. 168-169], and set the selected low power operating mode to the first mode or the second mode, in [a second address (a command to OFF state) transitions the PMIC power block(s) into OFF state, pars. 168-169].

Regarding claim 3: 
More and Miyazaki teach the semiconductor device of claim 2. More further discloses wherein the semiconductor device is configured to maintain an electrical connection between the system and the battery, in response to the semiconductor device being set to the first mode [0010: in SLEEP state power is supplied at a reduced rate or parts of the system remain operational, i.e. power source (battery) remains connected].
Regarding claim 4:
More and Miyazaki teach the semiconductor device of claim 3. More further discloses wherein the semiconductor device is configured to cut off the electrical connection between the system and the battery, in response to the semiconductor device being set to the second mode [0010: in an OFF the device functionality is unpowered (power is removed, i.e. battery connection is cut off)].
Regarding claim 5:
More and Miyazaki teach the semiconductor device of claim 2. More further discloses wherein, when the address of the semiconductor device is the second address, the processing circuitry is configured to determine the selected low power operating mode as the first mode or the second mode, prior to operation of the semiconductor device [0173: the power transition configuration is stored in a Non-Volatile Memory NVM, hence predetermined before operation (0164: for example, “If the battery voltage level drops below a certain threshold the PMIC may initiate a transition to the OFF state”].
Regarding claim 6:
More and Miyazaki teach the semiconductor device of claim 2. More further discloses wherein the processing circuitry is configured to execute the debounce operation for a set time [Fig. 4b delay period (406), (also par. 176)], in response the processing circuitry detecting a balancing current associated with the semiconductor device [0086, 0198: detecting an output current of a power block identified to signal the PMIC to perform power block output balancing] and the selected low power operating mode being set to the first mode [0175: power transition to SLEEP state is received, the power transition to SLEEP is predetermined by the command and the PMIC is configured to implement “a delay 406 being applied prior to the start of the power transition sequence 404. During this delay period 406 any necessary shut down actions can be performed and processes running in the system can be terminated safely during a termination phase 407 prior to start of the power transition sequence.” Hence, if a current signaling output voltage balancing operation and at that time a SLEEP power command is being set by a command, the PMIC, in response, “introduce[s] a delay between receipt of a power state transition command and start of the appropriate power transition sequence.” “During this delay period 406 any necessary shut down actions can be performed and processes running in the system can be terminated safely during a termination phase 407 prior to start of the power transition sequence”, par. 176]. 
Regarding claim 7:
More and Miyazaki teach the semiconductor device of claim 6. More further discloses wherein, the processing circuitry is configured to switch to the selected low power operating mode after completion of the debounce operation [Fig. 4b power transition sequence is executed (404) at the end of the delay period (406)].
Regarding claim 8:
More and Miyazaki teach the semiconductor device of claim 2. More further discloses wherein, the processing circuitry is configured to not execute the debounce operation in response to the selected low power operating mode being the second mode [Fig. 3 transition from on to off state implements no delay, implementation of zero delay may be desirable, par. 181].
Regarding claim 9:
More and Miyazaki teach the semiconductor device of claim 2. More further discloses wherein the processing circuitry is configured to execute a delay operation before exiting the selected low power operating mode such that, when the selected low power operating mode is the second mode, the processing circuitry is configured to execute the delay operation for a set time [the control circuitry is responsible for executing the delay, par. 152. The delay being between power transitions of the PMIC power blocks (Fig. 4b), wherein an “enable/disable control signal for one power block is delayed,” that is if an enable (from low power to ON state, whether from SLEEP of OFF state) signal is received, it is delay before the power transition sequence is executed (406 Fig. 4b)].
Regarding claim 10:
More and Miyazaki teach the semiconductor device of claim 9. More further discloses wherein, the processing circuitry is configured to switch from the selected low power operating mode to another one of the operating modes after completion of the delay operation [Fig. 4b after the delay period (406) the power transition sequence (404) starts to switch power to another state following the delay period].
Regarding claim 11:
[0194-0195: the PMIC identifies a power block of the PMIC to perform voltage balancing based on voltage difference at the power block].
Regarding claim 16:
More discloses a semiconductor device comprising [FIG. 1 power management integrated circuit PMIC (102)]: a first current control IC [0094: PMIC power block (109a) “arranged to supply a controllable voltage and/or current to a load, i.e. a power domain of the device, based on the power supplies available”, hence current control]; and a second current control IC [second current control PMIC power block (109b)], the second current control IC being in parallel with the first current control IC between a battery and a system [(109a) in parallel with (109b) between battery (104) and system (103)], the second current control IC configured to operate in various operating modes including a plurality of low power modes [0010: plurality of power states including plurality of low power operating states], the plurality of low power modes including a first mode and a second mode [0010: the plurality of low power modes include SLEEP and OFF states], the second current control IC configured to, execute a debounce operation before switching to the first mode [0038: a “predetermined delay applied by the power management apparatus is applied in relation to a transition between different power states of the PMIC”, 0048: “if the PMIC is in the ON state and is commanded to enter the SLEEP power state it sends a power state transition notification to the processor (if required) and then applies the predetermined delay” before entering the SLEEP state. Fig. 4b, predetermined delay period (406) is implemented by the PMIC before power transition sequence (404)] to stabilize an output of the battery [0195: altering the voltage output of a selected power block to balance the output of the two or more PMIC power blocks], the first mode being a mode in which the second current control IC maintains an electrical connection between the system and the battery [0024: “significant parts of the device remain powered in a power management unit SLEEP power state”, hence electrical connection is maintained], and switch to a mode without executing the debounce operation [Fig. 4b initiating a power transition sequence (404) without executing a delay, wherein “the delay may be configured, by setting a suitable value into registers 114 or NVM 115, to no delay, i.e. a delay duration of zero”, par. 181], the second mode being a mode in which the second current control IC cuts off the electrical connection between the system and the battery [0169: switching off PMIC power block (103b Fig. 1) in an OFF state, hence stopping flow of power from battery (104) to system (117b)].
More does not explicitly disclose the stabilizing of the power source output is done before power state transition.
Miyazaki discloses an operation to execute a debounce operation to stabilize an output of the battery [Fig. 5 S14], and switch to the selected low power operating mode after the processing circuitry executes the debounce operation [switch to low power mode following battery cell adjustment (S18)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement output voltage adjustment (taught by both More and Miyazaki) specifically prior to switching to low power operating state, as taught by Miyazaki, in the semiconductor device disclosed by More. One skilled in the art would have been motivated to implement the adjustment prior to switching to a low power operating states in a case where 
Regarding claim 17:
More and Miyazaki teach the semiconductor device of claim 16. More further disclose wherein the second current control IC is configured to execute the debounce operation for a set time before entering the first mode, in response to the second current control IC detecting a balancing current associated with the second current control IC while the second current control IC is set to switch to the first mode [at the second power block the PMIC is configured to implement “a delay 406 being applied prior to the start of the power transition sequence 404. During this delay period 406 any necessary shut down actions can be performed and processes running in the system can be terminated safely during a termination phase 407 prior to start of the power transition sequence.” “During this delay period 406 any necessary shut down actions can be performed and processes running in the system can be terminated safely during a termination phase 407 prior to start of the power transition sequence.” Hence if a current signaling balancing operation at the second power block, pars. 86 and 198, the PMIC second power block would implement a delay (406 Fig. 4b) after a command sets the power state to SLEEP to execute the balancing and then execute the power transition (404) sequence at the second power block].
Regarding claim 18:
More and Miyazaki teach the semiconductor device of claim 17. More further teaches wherein the second current control IC is configured to switch to the second mode after completion of the debounce operation [Fig. 4b PMIC second power block switches to the SLEEP state (power transition sequence 406, command being SLEEP command) after completion of the delay period 404].
Regarding claim 19:
More and Miyazaki teach the semiconductor device of claim 16. More further discloses wherein, the second current control IC is configured to execute a delay operation for a set time before exiting a selected one of the plurality of low power modes such that, when the selected one of the plurality of low power modes is the second mode, the second current control IC is configured to execute the delay operation for a set time [the PMIC power block implements a delay between power transitions of the PMIC power block(s) (Fig. 4b), wherein an “enable/disable control signal for one power block is delayed,” that is if an enable (from low power to ON state, whether from SLEEP of OFF state) signal is received, it is delay before the power transition sequence is executed for the second power block (406 Fig. 4b)].].
Regarding claim 20:
More and Miyazaki teach the semiconductor device of claim 19. More further discloses the plurality of low power modes. More does not specifically disclose wherein the second current 
	Miyazaki teaches wherein the second current control IC is configured to switch from the selected one of the plurality of low power modes to a different one of the operating modes after completion of the delay operation [a second current control IC (IC-2 Fig. 1) switches to a different mode (S18 or S17) after executing the pause operation (S15)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of switching from a selected low power operation state to a different power state in More as taught in Miyazaki. One would have been motivated to do so to realize longer operational time of the semiconductor device for desired functionalities realized by the semiconductor device (current monitoring, current control, etc.) since [More, 0010] some device functionalities remain powered in a PMIC low power state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art documents cited teach plurality of power modes for power/energy-storage management/conservation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 7:30 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        

/DANNY CHAN/Primary Examiner, Art Unit 2186